Citation Nr: 1219229	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-28 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active service in the Merchant Marines from December 1944 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is of record.

This case was remanded for additional development by the Board in January 2010 and June 2011.  The requested development was accomplished; however, additional development is necessary prior to an adjudication of the appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this claim was remanded in June 2011 to obtain an addendum opinion from a VA Compensation and Pension (C & P) examiner.  Following receipt of the requested opinion, the claims file was returned to the Board for adjudication.  The Veteran recently submitted an additional statement in support of his claim and reported that additional VA treatment records are available and contain information that possibly support his claim for benefits.  Specifically, he reports treatment records are available from the VA Medical Center (VAMC) in Murfreesboro, Tennessee, including records as recent as February 2012 wherein his primary care provider noted old injuries to his back and neck.  The Board observes that VA treatment records in the claims file are current only through February 2011 and subsequent VA treatment records are not available for the Board to review on Virtual VA.  As such, the Board is unable to determine whether the more recent records contain pertinent evidence as indicated by the Veteran.  On remand, any additional VA treatment records dated after February 2011 should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In light of the additional outstanding treatment records, the claims file should be sent to the examiner who provided the August 2011 VA addendum (or if the examiner is no longer available, a suitable replacement) and request that the examiner prepare another addendum to the August 2011 opinion regarding the etiology of the Veteran's claimed back and neck disabilities after any outstanding VA (and/or private) treatment records are associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service back and neck symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any outstanding evidence with the claims folder, send it to the VA examiner who prepared the August 2011 addendum opinion (or if the examiner is no longer available, a suitable replacement) and request that the examiner prepare an addendum to the August 2011 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary; however, it is requested that the examiner refamiliarize his or herself with the claims file.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  

The examiner is asked to provide an addendum opinion regarding the etiology of the Veteran's back and neck disabilities.  In doing so the examiner must opine as to whether it is at least as likely as not that the Veteran's claimed back and neck disorders are etiologically related, at least in part, to an injury that occurred his period of active service or is otherwise related to service.  In offering an opinion, the examiner is advised that the Veteran has credibly reported that he was injured in service.  The examiner must acknowledge and discuss the competent lay evidence regarding a continuity of back and neck symptomatology since service.  The examiner is again advised that the only verified active service for the Veteran was from December 1944 to December 1946.  

A fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If the benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

